DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i-a) treating a viral infection (claim 2);
(ii-c) a coronavirus (claim 1); 
(iii-a) with symptoms (claim 1), 
in the reply filed on 4/20/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.
The Examiner notes that new claims 4-10 all depend from claim 3, and are accordingly withdrawn as being drawn to a nonelected species.  However, it is noted that all of presently presented (withdrawn) claims 3-10 contain New Matter, which is prohibited.
See MPEP 608.04: If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a) because the new matter is not described in the application as originally filed.  See also In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Information Disclosure Statement
The information disclosure statement filed 10/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The amendment filed 6/3/2020 (both marked-up and clean copies) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All proposed additions to the specification do not have support in the originally filed specification (of 5/7/2020); thus, the proposed specification amendment introduce New Matter, which is prohibited.
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment filed 9/20/2021 (both marked-up and clean copies) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All proposed additions to the specification (filed after corrected filing date of 5/7/2020) do not have support in the originally filed specification (of 5/7/2020); thus, the proposed specification amendment introduces New Matter, which is prohibited.  


Drawings
The amendment to Figures 2-3 filed 6/3/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All proposed additions to the figures, expanding to add new blocks, introduce New Matter, which is prohibited.  These proposed amendments do not have support in the originally filed claims, figures or specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  the amendment to the claims filed 9/20/2021 fails to follow the rules for making amendments to claims, set forth in 37 CFR 1.121(c), including the status label for every presented claim, text markings (for each “currently amended” claim, with strike through of deleted matter, and underlining of added subject matter), cancellation of any claim being canceled, and proper designation of new claims.  For Applicant’s reference, examples are shown in MPEP 714 (II) (C).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In currently presented claim 1, the Examiner does not find written description type support in the specification (filed on the indicated filing date) for either of the limitations “uninterrupted” (line 3) or “potable” (line 4).  Thus, this claim, and all claims dependent therefrom, introduce New Matter.
In currently presented (new) claim 2 (which appears to fully change previously presented claim 2, see 6/3/2020 claim set), the Examiner did not find support for the minimum temperature threshold of 55 °C (without being part of the narrower range from 55 to 75 °C).  Thus, this new claim introduces New Matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (which has been currently amended), now requires treating and/or preventing viral infections caused by inter alia, common cold.  Because viral infections are generally considered the cause of the disease common cold (not common cold being the cause of viruses involved with common cold), it is not clear which “viral infections” are meant by “viral infections caused by common cold”.  The Examiner presumes that the disease intended to be treated is common cold, and the specific virus causing the infection being unnamed, but being limited to one of many viruses known to cause common cold.
Similarly influenza is an infectious disease caused by various influenza viruses, which are the cause of influenza (flu) (https://www.cdc.gov/flu/about/viruses/types.htm, accessed 1/7/2022).  Similar to above, influenza would be the virus that causes influenza.  The Examiner presumes that “viral infections” are meant by “viral infections caused by … influenza” is intending to be treatment or prevention of influenza caused by influenza virus.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Optiz (US 2015/0150501 A1; 2005).
Optiz teaches treatment of illnesses caused by colds [0003].  In a study carried out in 1980 at the Harbord Hospital in Salisbury, England, Larson, Reed and Thyrell established that approximately 90% of all colds were caused by these two above-mentioned viruses, whereby the rhinovirus accounted for about 70% and the coronavirus for about 20%. Furthermore, it is known that the coronavirus consists of only two sub-types.  It is important to realize that all sub-types of rhinovirus and the coronavirus are incapable of survival at temperatures above 37 °C.  The human body itself makes use of the advantage of the susceptibility to heat of the rhino and corona viruses in its defense against colds [0006].  Application of heat to corona viruses in the treatment of colds, involving face saunas, with air temperatures of between 50 and 53 ° 
Optiz teaches a process involving breathing ionized heated air, followed by approximately 1.5 cups of hot water immediately afterwards, which is repeated five times, with intervals of 1-1.5 hours; for example after 3 or 4 treatment processes, the symptoms are already clearly receding [0043].  "warm" means that the water can be swallowed without difficulty in normal mouthfuls and, more significantly, at intervals of 2 to 3 seconds, indicating hot is at least this hot [0042] (i.e., the “hot” water, hotter than warm, is construed as being at maximum temperature that a person can comfortably drink; withdrawn claim 6, which depends from claim 2, is evidentiary that this temperature is at least 55 °C).
With respect to the rate of consumption (of continuous drinking of water), 1.5 cups of water corresponds to about 360 mL (about 1 mug size) consumed “immediately” (which also reads on continuous drinking of this amount of water).  1 mug of hot water consumed within, say, 8 minutes corresponds to 45 mL/minute, a rate within the range recited in claim 1.  However, if the broader range established by claim 2 is construed to control the consumption rate, drinking the hot water within 4.8-12.8 minutes reads on the range from 28-75 mL/minute, established by the considerations of claim 2.  Immediately drinking this amount of hot water is anticipatory of this time frame.  
However, even if the claimed range (whichever is intended) is not considered explicitly taught by Optiz, the claimed range would have been obvious for one of 
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Based on the same outcome (treating Applicant elected coronavirus infection with receding symptoms discussed by Optiz) in the prior art an instant case, there does not appear to be any evidence of criticality.
With respect to new claim 2, the temperature taught is as hotter than can be can be swallowed without difficulty in normal mouthfuls and, more significantly, at intervals of 2 to 3 seconds; in other words, the “hot” water is construed as maximal temperature of water that a person can drink, at least 55 °C, as evidenced by the dependency of withdrawn claim 6 on claim 2.
Optiz also teaches after 3 or 4 treatment processes, the symptoms are already clearly receding [0043].  This is construed as satisfying a prior last alternative of claim 2, the individual feels the symptoms have been significantly reduced, satisfying this claim for the required duration of hot water exposure and volume consumed, and clearly meeting Applicant elected treatment embodiment.

Regarding the amended “prolonged … heat exposure in the upper respiratory and GI tracts”, this is construed as met by the method taught by Optiz where hot water is consumed and the symptoms of colds caused by one of the viruses taught are relieved.
Regarding the amended “continuous … heat exposure”, drinking the hot water, in the amount taught, when hot is construed as meeting the continuous limitation (at least during the consumption of the 1.5 cup quantity taught.
Regarding the amended “uninterrupted heat exposure”, during the consumption of the 1.5 cup quantity taught, the regular sipping of the hot water is construed as satisfying the uninterrupted limitation. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is 
Applicant argues:
17. Claims are revised and amended to define and distinctly claim the subject matter (see claims). 
Specification is revised in accordance with the changes made to the Claims. 
18. In our (applicants) research of prior art we did not come across referenced Optiz' patent. Optiz' 
"Therapy device for local treatment of colds" is not common with the applicants' method (see 
"Discussion of Optiz' "treatment of illnesses causes by cold"" below). 
19. In our opinion the statement that "claims 1, 2 are anticipated by or, in the alternative, under 35 
U.S.C. 103 as obvious over Optiz" is incorrect because: 
Expression in claim 1- "based on continuous drinking of pure hot, boiled water with consumption rate of 0.5 liters or 0.13 gallons per 10 to 12 minutes, at the maximum temperature that a person can comfortably drink, with a range for an average adult individual of 55°C to 75°C ..." is a new matter and methodology with new parameters and limitations for drinking water (see revised claims and explanation below). 
Expression in claim 2 "the duration of hot water exposure on a virus is 2 to 3 hours with the average amount of water consumed for an average adult is 5 to 9 liters or 1.3 to 2.4 gallons, depending on the virus type, the stage of the illness, and individual; or until an individual feels the symptoms have disappeared or have been significantly reduced" is a new matter and methodology with new parameters and limitations for drinking water (see revised claims and discussion below). 
Discussion of Optiz' "treatment of illnesses causes by cold": 
In the "BACKGRAUND OF THE INVENTION" Optiz describes existing cold viruses and "the susceptibility to heat the rhino and corona viruses in its defense against colds" and shows some disadvantages in Description of the Prior Arts existing processes of heat exposure on it" [0003, 0006, 0008, and 0010]. In actuality, over 200 virus strains are implicated in causing the common cold, with rhinoviruses, coronaviruses, adenoviruses and enteroviruses being the most common. "There is no cure for cold... Over-the-counter medicines may help ease symptoms but will not make your cold go away any faster" (CDC Features, Common Colds: Protect Yourself and Others. www.cdc.gov/features/rhinoviruses/index.html). This also applies to Optiz' device. 
Cold viruses are not related to flu (influenza) viruses and coronaviruses like SARS, MERS, COVID - 19 and other coronaviruses strains, which are more severe and completely different from cold viruses. The symptoms are similar, but viruses are different. The main disadvantage for all existing methods and 
As you cite from Optiz [0042, 0043] and come to conclusion that "warm" means that the water can be swallowed without difficulty in normal mouthfuls and more significantly, at intervals of 2 to 3 seconds, indicating hot is at least this hot (i.e., the hot water, hotter than warm, is construed as being at maximum temperature that a person can comfortably drink)". Let's again mathematically determine if the water is hot or warm. The approximate volume of an average mouth in males and females are 70 mL and 55 mL, respectively. Assume the "normal mouthful" equal to 25 mL. Assume that process of swallowing takes 1 second. With an interval of 3 seconds the whole period composes 4 seconds or 0.067 minutes. So, consumption rate equals 25mL/0.067 min = 373 mL/min or 0.373 L/min. Even if instead of "normal mouthful" we take a normal sip of water, which is approximately 12mL, the consumption rate will be 12mL/0.067 min = 179mL/min or 0.179L/min. Can you imagine if anybody in the world can swallow "360 mL (about 1 mug size)" of hot water with maximum temperature in less than 1 minute? In a worse- case scenario - if instead of 3 second intervals, the interval is shortened to 2 second. The whole period composes 3 seconds or 0.05 minutes. In this case the consumption rate equals 25 mL/ 0.05 min = 500mL/min or 0.5 L/min. For smaller sips of water: 12mL/0.05 min = 240mL/min or 0.24 L/min. These numbers tell us that water used by Optiz [0042] can only be warm. It can't be hot, and furthermore cannot be the maximum temperature that an individual can drink. With respect to the rate, the expression "consumed immediately" cannot be extrapolated to mean continuous drinking because it is pointing on one action: "immediately afterwards, should be repeated five times. The intervals between these treatments should be at least one but not more than 1.5 hours". In description of Optiz' device I couldn't find anything related to "1 mug of hot water consumed within 8 minutes". This is a wrong assumption. Optiz' "Therapy device for local treatment of colds" uses absolutely different matter, processes with absolutely different parameters. Main process for treatment of symptoms is ionized heated current of air via nasal passages: "Breathing through the nose is absolutely necessary during the treatment" [0042], and "The whole process of inhaling for 3 minutes of air through the nose at a temperature of 370 C. to 540 C., preferably of 410 C. to 440 C and has been ionized by means of the therapy device in accordance with the invention, and of drinking 1.5 cups of hot water immediately afterwards, should be repeated five times. The intervals between these treatments should be at least one but not more than 1.5 hours" and "after 3 of 4 treatment processes, the symptoms are already clearly receding" [0043]. It is impossible to inactivate/kill viruses, especially influenza and coronaviruses (SARS, COVID-19), by these means - with this low temperature of air and water for such short period of time; 
With regard to "boiled water" this is a very important feature because large volume of consumption of water requires that water must be without (or with minimum amount of) viruses, bacteria, and parasites. Optiz doesn't say anything about boiled water. In our method the water is boiled by regular teapots, coffee machines, heating elements or over open fire.  

This is not persuasive.
Whether Applicant did or did not come across Optiz is not pertinent to anticipation and obviousness.
Applicant’s arguments about limitations in claim 1 and 2 no longer correspond to the currently presented claims.  Thus, the arguments are not relevant to current claims 1-2.
Regarding the argument that common cold actually comprises more than 200 viruses, the Examiner notes that Optiz teaches common cold caused by rhinovirus and by coronavirus.  This would correspond to a subset of the argued 200+ viruses.  Common cold is actually recited in claim 1, as one alternative, and viruses taught include Applicant elected coronavirus.  Thus treating viral infections caused by common 
Applicant’s argument that, inter alia, coronavirus is not related to cold, is not accurate, and conflicts with the teaching of Optiz.  For embodiments of common cold or coronavirus, Optiz anticipates and alternatively renders the claims obvious.  See MPEP 2131.02(II).
Applicant argues over amounts consumed.  With respect to claim 1, the claim requires consuming hot water.  No temperature, volume or length of consumption is required.  Hot water consumption, in the amount of 1.5 cups is taught, anticipating the recited consuming hot water.
Regarding boiling, the rejection establishes that boiling is a product by process limitation.  Use of clean (potable) water would have reasonably been free of viruses, bacteria, and parasites.  In locations around the world where this is not the case, boiling is routinely boiled to make hot drinks.  However, alternately boiling would have been obvious because it is a typical way to make hot water based beverages.

Claim Rejections - 35 USC § 103
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optiz (US 2015/0150501 A1; 2005) as applied to claims 1-2 above, and further in view of Duan et al. (“Stability of SARS Coronavirus in Human Specimens and Environment and Its Sensitivity to Heating and UV Irradiation”; 2003; Biomedical and Environmental Sciences; 16:246-255; IDS reference).

Regarding claim 2, the required minimal temperature of the hot water is at least 55 °C.  While hot water taught by Optiz implies this temperature (as evidenced by withdrawn claim 6, dependent from claim 2), at least this temperature is implied.  The claimed range is also alternatively obvious, based on MPEP 2144.05 (I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner.  This is considered to be applicable to claim 2.
Duan teaches SARS as a novel coronavirus has been studied in a number of environments, and sensitivity to heating was evaluated (abstract).  Table 3 documents temperature and time points needed to inactivate SARS coronavirus.  At 56 °C, 90 minutes was sufficient to inactivate the coronavirus, whereas at lower temperature, 37 °C, even at 120 min the coronavirus was stable.  Shorter times were needed to inactivate the coronavirus at 67 or 75 °C.  Thus, time periods for drinking water with a 
Duan would have provided evidence for routine optimization of the temperature required by claims 1-2, to achieve symptomatic relief.  Consumption of prolonged, continuous, uninterrupted hot, potable, boiled water within the Duan range that inactivates coronavirus would have reasonably been expected to treat the infection and provide symptomatic relief.  Optimization of the rate of hot water consumption for, say 120 minutes would have led to the rate required by former claim 1, and the volume required by former claim 2, line 3, as a result of routine optimization, absent evidence to the contrary.

Applicant argues:
20. We disagree that "Claims 1-2 is/are rejected under 35 U. S. C. 103 as being unpatentable over 
Optiz as applied to claims 1-2" because as described above and below, our method is completely different. Ours is a method of treating different viral infections with different new matter, methodology, goals, parameters, limitation, conditions, and results. 
Regarding Duan, he studied "Stability of SARS coronavirus in human specimens and environment and its sensitivity to heating and UV irradiation". Methods of Duan research are:  "Using a SARS coronavirus strain CoV-P9, which was isolated from pharyngeal swab of a probable SARS case in Beijing, its stability in mimic human specimens and in mimic environment including surfaces of commonly used materials or in household conditions...". Duan doesn't give any method or device how to treat the virus in live human. Duan used special incubator for viruses with special tested conditions to define its resistance to temperature. His temperature range of testing from 560 C to 750 C accidentally coincides with our range of 55 - 750 C. When we applied our application for patent the first time and second replacement (see references of application registered on March 20, 2020, and Specification registered on May 07, 2020) we didn't know anything about Duan. We selected these numbers because normal human drinks hot tea or coffee in the temperature range of 55 - 750 C. His results "to be non-infectious after 90-, 60- and 30-min exposure..." cannot be used either. In our application duration of hot water exposure on the virus is minimum 120 minutes and maximum 180 minutes (these numbers are revised, see claims). A 
As we mentioned above, some expressions, words, and dependencies of the claims of our application are confusing, indefinable, undistinguished, and unclear. Consistent with the instructions specified in the Detailed Action document, included with the Office Action, paragraph 13, which states: 
"Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that 
the dependent claim(s) complies with the statutory requirements." 
and interview with our Examiner on September 17, 2021 that pointed out 37 CFR 1.121, which provides rules about amendments to specification and claims, we submit revised marked up and clean version of claims and specification accordingly. 
Some additional discussions and explanations: 
Goals of the offered method of treating and/or preventing viral infection are to: 
a. inactivate/kill a virus in the upper respiratory and GI tracts, 
b. prevent complications, especially pneumonia, 
c. expedite recovery, 
d. prevent viral diseases. 
For our application the keywords are - prolonged, continuous, time, hot water, temperature, duration, and environment. Only timely, prolonged, continuous, uninterrupted, constant use of hot water with high temperature can create necessary environment in the upper respiratory tract to reach the goals. There isn't, so far, any other way to create such conditions. Hot water delivers much more oxygen to the body, improves blood circulation, improves metabolism, reduces painful contractions of muscles, relieves nasal congestion, aids digestion, calms central nervous system, helps relief constipation, helps reduce toxins, keeps you hydrated and so on. This method is universal and can be utilized against any viruses, whose survival time depends on temperature. No side effects. 
Present method works similar to existing methods of applications of medications. Traditional medications typically utilize a particular chemical compound or composition to kill a virus, or boost 
apply this method as soon as you start to experience symptoms, 
drink water at the personal maximal temperature that you can drink hot water, 
drink continuously, with selected consumption rate, without stops or breaks, 
drink for a prolonged period of time with some, specified limitations, and 
beyond specified limitations, drink until your symptoms have disappeared or have reduced and you feel better based on your subjective evaluation. 
Every individual fights viruses according to his/her unique health (metabolism, immune system, kidney, liver, heart, weight, and so on), type of virus, strain, stage of viral infection, symptoms, year's season, climate, unique characteristics of population, and so on. This method fights viruses by inactivation/killing them, prevents any complications, and recovers expeditiously. 
I personally used this method on myself, members of family, and friends with fever, muscle pain, weakness, running nose, sore throat, and cough. In each case, most of the symptoms disappeared or subjectively reduced after one or two days of treatment. All specified metes and bounds, and limitations were obtained empirically over 10 years of my experience, which I have tested for cold, flu, and presumably Covid-19.

This is not persuasive.
It is immaterial that Applicant did not have knowledge of Duan.
The rejection is not based on Duan alone, but on Optiz in view of Duan. Optiz clearly teaches consumption of hot water as part of a treatment of coronavirus infections.  Optiz sets forth parameters for killing coronavirus, including time and temperature criteria for rendering SARS coronavirus, which fall within the temperature range of new claim 2.  The skilled artisan would have relied on the duration & 
It is not clear what argument is being advanced by the fact that the temperature range of Duan matches the optimal temperature discussed in the specification.  The Examiner does not concur that this is accidental, but clearly a result of scientific measurement of temperature and duration to inactivate SARS coronavirus.  
The Examiner notes that limitations argued from the specification, or background information advanced are not relevant for claims that do not recite those limitations. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., various cited details from the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Double Patenting
Claims 1-2 of this application is patentably indistinct from claims 1-2 of Application No. 17/403,813. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-2 of copending Application No. 17/403,813 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611